Case 1:16-cv-25378-FAM Document 165 Entered on FLSD Docket 11/10/2020 Page 1 of 18




                              UNITED STATES DISTRICT COURT FOR THE
                                  SOUTHERN DISTRICT OF FLORIDA
                                          Miami Division

                                Case Number: 16-25378-CIV-MORENO

   CLUB MADONNA, INC. dlb/a CLUB
   MADONNA,
                   Plaintiff,
   vs.

   CITY OF MIAMI BEACH,

                   Defendant.                                                                                -~


  ------------------                                  I

    ORDER GRANTING DEFENDANT'S MOTION FOR SUMMARY JUDGMENT AS TO
   COUNTS 7 AND 16, GRANTING PLAINTIFF'S MOTION FOR SUMMARY JUDGMENT
                              AS TO COUNT 13

         THE MATTER was referred to the Honorable Jonathan Goodman, United States Magistrate

  Judge, for a Report and Recommendation on the parties' motions for summary judgment. The Court

  has review~d the entire record and de novo reviewed the issues raised in the cross-objections the Report

  and Recommel)dation. The Court finds that the City of Miami Beach's Ordinance requiring age

  verification for employees does not violate the First or Fourth Amendment. The Court further finds

  that the Ordinance's citizenship requirement is invalid and that severing that provision from the

  Ordinance is appropriate.

                                            BACKGROUND

         Club Madonna is a fully nude strip club in Miami Beach. On January 6, 2014, City law

  enforcement officers executed a search warrant at the Club and discovered that a 13-year-old victim

  of human trafficking was being forced to dance nude at the Club. The victim began performing at the

  fully nude strip club after she ran away from home and was taken by four adult captors. The        City
  rescued the victim and arrested her captors. Even though the victim performed at the Club on multiple

  occasions, the Club never asked her to provide any identification to verify her age. The City of Miami
Case 1:16-cv-25378-FAM Document 165 Entered on FLSD Docket 11/10/2020 Page 2 of 18



   Beach issued an Emergency Order temporarily suspending the Club's Occupational Licenses for six

   months after finding that the Club was engaged in conduct constituting an "actual threat to the public

   health, welfare and safety of residents of Miami Beach." The City reinstated the licenses after the Club

   agreed to enact written security standards, hire a Chief Compliance officer, check at least two forms

   of identification before allowing a performer to dance, and maintain records of who it let dance.

          To prevent any similar incident from ever happening again, the City Commission enacted

   Ordinances 2015-3917 and 3926 (codified as§ 18-913-915). The City of Miami Beach Human

  Trafficking Ordinance requires all nude dance establishments in the City to check the age and work

   eligibility of "any worker or performer," ensure through sworn statements that they are working of

  their own accord, and indefinitely maintain records of the documents and verification for inspection

  by the City upon demand. Club Madonna filed a complaint against the City, challenging the

  constitutionality of the Ordinance (Counts VII-XVI) and the suspension of the Club's Certificate of

   Use for 17 days (Counts I-VI).

          This Court granted the City's initial Motion to Dismiss and dismissed all counts with prejudice.

  The Club appealed the dismissal of Counts 111-V, VI (as to Due Process claim only), and Counts VII-

  XVI. On appeal, the Eleventh Circuit issued a Mandate that affirmed dismissal of Counts III-VI, X,

   and XII, and reversed dismissal of Counts VII-IX, XI, XIII-XVI. The City filed    a renewed Motion to
  Dismiss, and this Court granted the motion with respect to Counts VIII, IX, XI, XIV, XV, leaving

  Counts VII, XIII, and XVI to now be resolved on summary judgment.

          The Court finds the City is entitled to summary judgment on Counts VII (freedom of speech),

  Count XVI (Fourth Amendment), and the City is entitled to summary judgment on Count XIII (federal

  preemption). Thus, only Sec. l 8-913(l)(b) is found unconstitutional and stricken and severed. The rest

  of the Ordinance stands. For reference, the Ordinance reads, in relevant part:

  Sec. 18-913. - Proof of identification for workers and performers, and shift logs required.

  All nude dance establishments as defined in section 142-1271 of the city Code, and as such section
  may be amended from time to time, must:
                                                    -2-
Case 1:16-cv-25378-FAM Document 165 Entered on FLSD Docket 11/10/2020 Page 3 of 18




   ( 1) Require any worker or performer entering the nude dance establishment to provide proof of an
   original, lawfully issued state or federal photo identification, and one additional form of
   identification that confirms he or she is:
           (a) Eighteen years of age or older; and
           (b) Is either a U.S. Citizen, legal resident, or otherwise legally permitted to be employed
           within the United States of America.

   (2) Confirm that the person is working or performing of his or her own accord and is not being forced
   or intimidated into working or performing at the nude dance establishment. The confirmation as set
   forth within this subsection shall be pursuant to, and in compliance with subsection (4); and

  (3) Maintain copies of those documents required in subsection (1) and (2) herein, and those
  documents must at all times be on the premises of the nude dance establishment for the duration the
  worker or performer is employed, hired or contracted at, or is permitted to work or perform at the
  nude dance establishment; and

  (4) Verify the accuracy of those documents required in subsection (1) and (2) by preparing and
  retaining a sworn statement from the owner or manager of the nude dance establishment confirming
  that the individual performer is at least 18 years of age, is performing of her or his own accord, and is
  not being forced or intimidated into performing or working; and

   (5) Maintain a check in/check out procedure and log whereby the documents referenced in subsection
   ( 1) are presented by the worker or performer upon entering the nude dance establishment, and the
   worker or performer logs in upon entering and logs out prior to exiting the nude dance establishment.
   The log shall indicate:

          (a) The name(s) of the manager(s) of the nude dance establishment on duty at the time of the
              log in and log out;

          (b) The worker or performer's actual name; a unique identifier, if any (e.g., employee number
          or stage name); the job title or role at the nude dance establishment (e.g., performer,
          employee, server, bartender); the log in and log out times; and

          (b) The manager who confirmed that the identifications referenced in subsection (1) were
              inspected and verified.

  The documents referenced in subsections (1) through (5) must be available for inspection by the city
  upon demand, and the nude dance establishment shall not refuse access to these documents for
  inspection by the city. No person shall be allowed to enter or perform at the nude dance establishment
  or who has not been presently verified consistent with those provisions identified within subsections
  18-913(1) through (5).

                                                  Legal Standard


          "The court shall grant summary judgment if the movant shows that there is no genuine dispute

  as to any material fact and the movant is entitled to judgment as a matter oflaw. The court should state

                                                    -3-
Case 1:16-cv-25378-FAM Document 165 Entered on FLSD Docket 11/10/2020 Page 4 of 18



   on the record the reasons for granting or denying the motion." Fed. R. Civ. P. 56(a). Thus, the Court

   may enter summary judgment "against a party who fails to make a showing sufficient to establish the

   existence of an element essential to that party's case, and on which that party will bear the burden of

   proof at trial." Celotex Corp. v. Catrett, 477 U.S. 317,322 (1986).

                        COUNT VII - FIRST AMENDMENT - BURDEN ON SPEECH

           In Count VII, the Club alleges that the Ordinance's provisions that require daily check-in and

   verification procedures for all workers and indefinite record keeping impose unconstitutional burdens

   on the Club's freedom of speech in violation of the First Amendment. Magistrate Judge Goodman

   recommends that the Court grant summary judgment to the Club on its First Amendment claim because

   the City did not use substantially less restrictive and precise methods to achieve its stated goal of

   preventing human trafficking, and the repeated identification verification (for age and employment

   eligibility) requirement is not narrowly tailored, and thus burdens speech in violation of the First

   Amendment.

           As a threshold matter, the City objects that First Amendment analysis is unnecessary because

   the Ordinance does not burden expressive conduct. The City argues the Ordinance does not regulate

   the stripping itself and is thus not a regulation of speech at all. The Court agrees. The expressive

   conduct at issue here is the nude dancing itself. Both parties agree that nude dancing is owed at least

   some First Amendment protection because of the erotic message it conveys. Barnes v. Glen Theatre,

   Inc., 501 U.S. 560, 566 (1991). But the Ordinance does not regulate nude dancing; it regulates the

   unlawful conduct of human trafficking and child labor. The Supreme Court has held that a party that

   engages in First Amendment-protected conduct is not exempt from potentially burdensome laws

   merely because they are in the business of expression. In Arcana v. Cloud Books, an adult bookstore

   that sold sexually explicit material and had private booths available for viewing the material was

   searched pursuant to a report about illicit sexual activity on the premises. Law enforcement personally

   observed solicitation of prostitution and other illicit sexual acts, all of which were in full view of the

                                                     -4-
Case 1:16-cv-25378-FAM Document 165 Entered on FLSD Docket 11/10/2020 Page 5 of 18



   business' owner. 478 U.S. 697, 698-99 (1986). The bookstore was then sued under the applicable New

   York public health laws. In Cloud Books' complaint against the government, it alleged that

   enforcement of the health laws against it would violate the First Amendment because of the impact on

   Cloud Books' protected bookselling activities. The New York Court of Appeals agreed, applied

   scrutiny appropriate for a regulation aimed at nonspeech activity but having an incidental effect on

   speech, and found that the closure of the store was broader than necessary under the First Amendment.

   Id. at 701-02.

           The Supreme Court granted certiorari and reversed. Id. In holding that First Amendment

   scrutiny was inapposite when reviewing a law that does not single out First Amendment expression,

   the Court stressed the "fallacy of seeking to use the First Amendment as a cloak" for unlawful conduct

   by the "diaphanous device of attributing protected expressive attributes to that conduct." Id. at 705.

   The Court went on to compare the public health law at issue to a neutral tax law that happened to apply

   to a newspaper or shutting a bookstore down for fire code violations. Id. Ultimately, the Court held the

   New York Court of Appeals misapplied the O'Brien test. Id. ("First Amendment values may not be

   invoked by merely linking the words 'sex' and 'books.'"). Here, identically, First Amendment scrutiny

   does not apply to an ordinance ensuring the Club does not violate widely applicable laws against human

   trafficking and child labor simply because the Club and its employees express a protected message in

   their day-to-day business.

           The Club argues thatArcara cannot apply here because the holding is limited to laws of general

   application, and here, the Club asserts, nude dance establishments bear a disproportionate burden under

   the Ordinance. True, the Ordinance only applies to nude dance establishments, but what the Ordinance

   actually requires the Club to do should be familiar to all businesses that present ample opportunity for

   illegal activity involving minors. For example, all patrons must show identification before entering a

   bar or a casino. Eleventh Circuit precedent does not compel a different conclusion. Cases such as Lady

  J Lingerie v. City ofJacksonville or Peek-A-Boo Lounge ofBradenton, Inc. v. Manatee Cty., Fla. apply

                                                    -5-
Case 1:16-cv-25378-FAM Document 165 Entered on FLSD Docket 11/10/2020 Page 6 of 18



   First Amendment Scrutiny to content-neutral laws regulating nude dance establishments, but the

   regulations at issue in those cases are hour and zoning regulations respectively; they clearly are "time,

   place, manner" restrictions that the Supreme Court evaluates under the test delineated in City ofRenton

   v. Playtime, Theatres, Inc., 475 U.S. 41 (1986). Even though such restrictions are content neutral, they

   can still severely limit First Amendment expression-for instance, a law that restricts nude dance

   establishment operating hours to Noon-5 P .M. But the Ordinance at issue here has nothing to do with

   how the dancers dance, when the Club can be open, the areas of the City in which it is allowed to

   operate, or any similar restriction that is remotely tied to the expressive message of erotic dancing.

   Rather, the Ordinance simply requires the Club to verify its employees' identities and ages, and make

   those records available for inspection.

           Even if First Amendment scrutiny were to apply, the Ordinance is narrowly tailored and not

   unduly burdensome. The City objects that Magistrate Judge Goodman misreads the Ordinance to

   require Club Madonna to make copies of identification every time and write out the sworn statement

   every time, when, in reality, the copies and sworn statement only need be made once and then checked

   against the identification presented every time. The Court agrees with the City's objections on this

   point. The Ordinance must be read reasonably and with an understanding of how it has been enforced

   thus far. The City states in the record and at oral argument that copies need not be made and a sworn

   statement need not be prepared every time an employee comes to work. Rather copies would be made

   upon hiring and then checked against two forms of identification each day. Likewise, the City

   represented that the Ordinance is a reasonable check-in/check-out procedure-it would not be enforced

   to require the Club to re-do their procedures each time an employee stepped out to grab something

   from the car. Indeed, records produced by the Club in discovery show that it did not copy two forms

   of identification or prepare a sworn statement before every performer's shift. Rather, the performers'

   files, while often incomplete, contained single copies of the identifications and a sworn statement, and

  the Club used the same log-in sheet it had been using for years to document that the performers' age

                                                     -6-
Case 1:16-cv-25378-FAM Document 165 Entered on FLSD Docket 11/10/2020 Page 7 of 18



   had been verified before each shift. (D.E. 115 ,r,r 19-20; D.E 115-10.)

           The Club further objects that the Ordinance is substantially broader than necessary to serve the

   City's interest. The Court disagrees. A content-neutral regulation aimed at conduct unrelated to the

   expression must pass a less stringent constitutional test than if it regulated the content of the expressive

   speech itself. Ward v. Rock Against Racism, 491 U.S. 781, 798-99 (1989); see also City of Renton v.

  Playtime Theatres, Inc., 475 U.S. 41, 47 (1986); see, e.g., City of Erie v. Pap's A.M, 529 U.S. 277

   (2000), 289-90; Texas v. Johnson, 491 U.S. 397, 403 (1989). See also United States v. O'Brien, 391

   U.S. 367, 377 (1968). Magistrate Judge Goodman thoroughly explained that "a regulation is narrowly

  tailored as long as 'the means chosen are not substantially broader than necessary to achieve the

   government's interest," (D.E. 144 at 17 (citing Ward, 491 U.S. at 800)), and thus the Ordinance "need

   not be the least restrictive or least intrusive means of doing so," id. (citing Daytona Grand, Inc. v. City

   of Daytona Beach, Fla., 490 F.3d 860, 885 (11th Cir. 2007)). The Club argues that the Ordinance is

   not narrowly tailored because there are readily available alternatives to the Ordinance's requirements

   that would serve the City's interests equally well without infringing on its First Amendment rights so

   severely. In support, the Club pointed to ordinances in Jacksonville, Gainesville, Brevard County, and

   Bay County that do not require adult nightclubs to verify the age and employment status of a dancer

   or any other employee every time he or she comes to work. However, this Court's role is not that of a

   legislative body, but simply ruling on the constitutionality of what the City enacted.

           The City meets its burden of narrow tailoring if the regulation promotes a substantial

   government interest that would be achieved less effectively absent the regulation. Ward, 491 U.S. at

   798-99. See also Peek-A-Boo Lounge of Bradenton, Inc. v. Manatee Cty., Fla., 337 F.3d 1251, 1273

   (11th Cir. 2003) (noting that despite the [government's] burden, "the District Court should be careful

   not to substitute its own judgment for that of the County. The County's legislative judgment should be

   upheld provided that the County can show that its judgment is still supported by credible evidence,

   upon which the County reasonably relies."). The Eleventh Circuit later explained that this

                                                      -7-
Case 1:16-cv-25378-FAM Document 165 Entered on FLSD Docket 11/10/2020 Page 8 of 18



   determination "requires deference to the reasoned judgment of a governmental entity." Flanigan 's

   Enter., Inc. of Ga. v. Fulton Cty., Ga., 596 F.3d 1265, 1279 (11th Cir. 2010); see also Daytona Grand,

   Inc. v. City of Daytona Beach, Fla., 490 F.3d 860, 880 (11th Cir. 2007) ("[A] city must have latitude

   to experiment, at least at the outset, and ... very little evidence is required."). There is no dispute that

   the Ordinance furthers the City's goal ofreducing human trafficking and child labor, and now the Court

   agrees with the City that the Ordinance is not substantially broader than necessary to meet that

   objective. It is not the role of the courts to engage in line-drawing exercises. Lady J. Lingerie, at 1365

   (declining to find that a time, place, manner restriction was not narrowly tailored because the strip club

   must close between 2 A.M. and Noon, rather than just 2 A.M. and 10 A.M.). Additionally, the

   Ordinance leaves ample alternative avenues of expression. All the Club or a dancer must do is comply

   with common-sense verification requirements. Id. ("Since the rule also leaves open reasonable

   alternative avenues of expression ... it is valid."). Finally, Magistrate Judge Goodman found that the

   repeated identification verification was not narrowly tailored because the City did not use far-less

   restrictive means, and he cites FF Cosmetics FL, Inc. v. City of Miami Beach, 866 F .3d 1290, 1301

   (11th Cir. 2017). There, however, there was evidence the City deliberately chose the more restrictive

   means because the City had already adopted the less restrictive version for similar conduct, and the

   City itself offered alternatives for the trial court's consideration. Id. The FF Cosmetics panel explicitly

   noted "there is a significant distinction between failing to employ less-restrictive means and completely

   disregarding obvious less-burdensome alternatives." Id. The Court is not presented with a situation

   where the City considered and rejected obviously less-burdensome alternatives, nor is it presented with

   a situation in which the burden on speech is anything more than minimal. For those reasons, the Court

   does not adopt the Magistrate Judge's Report and Recommendation, and grants summary judgment to




                                                      -8-
Case 1:16-cv-25378-FAM Document 165 Entered on FLSD Docket 11/10/2020 Page 9 of 18



   Miami Beach on Count VII. 1


                     COUNT XVI- FOURTH AMENDMENT-ADMINISTRATIVE SEARCH

            In Count XVI, the Club brings a facial challenge on Fourth Amendment grounds alleging the

   Ordinance unconstitutionally allows the City to conduct warrantless administrative searches and

   seizures at any time without the Club's permission and does not give the Club an opportunity for

   precompliance review before a neutral decisionmaker. The Ordinance's relevant provision provides,

   "[t]he documents referenced in subsections (1) through (5) must be available for inspection by the city

   upon demand, and the nude dance establishment shall not refuse access to these documents for

   inspection by the city."§ 18-913.

            Under the Fourth Amendment, "searches conducted outside the judicial process, without prior

   approval by a judge or a magistrate judge, are per se unreasonable ... subject only to a few specifically

   established and well-delineated exceptions." City ofLos Angeles, Calif. v. Patel, 135 S. Ct. 2443, 2452

   (2015) (internal citation omitted). "[I]n order for an administrative search to be constitutional, the

   subject of the search must be afforded an opportunity to obtain precompliance review before a neutral

   decisionmaker." Id. For example, if a business refused an administrative search of its records, the

   business owner "must be afforded an opportunity to have a neutral decisionmaker review an officer's

   demand to search the [records] before he or she faces penalties for failing to comply." Id. at 2453. The

   "availability of precompliance review alters the dynamic between the officer and the [business] to be

   searched, and reduces the risk that officers will use these administrative searches as a pretext to harass

   business owners." Id. at 2454. Such review is not provided for here.

            However, precompliance review is not necessary for administrative searches of "closely

   regulated" industries. Owners of closely regulated businesses have reduced expectations of privacy




   1
     The City did not move for summary judgment in writing, but the Court may grant summary judgment sua sponte
   under Federal Rule of Civil Procedure 56(t), and both parties agree that this case is to be decided as a matter oflaw
   as there are no factual disputes.
                                                           -9-
Case 1:16-cv-25378-FAM Document 165 Entered on FLSD Docket 11/10/2020 Page 10 of 18



   given the pervasive government regulation, and the interests of the government are heightened given

   the inherent risks of these businesses. Thus, a warrantless inspection of commercial premises is more

   likely to be reasonable within the meaning of the Fourth Amendment. N. Y. v. Burger, 482 U.S. 691,

   702 (1987). Laws that allow for administrative searches of those industries are evaluated under a less

   demanding three-part constitutional test, discussed below. See Patel, 576 U.S. 409, 426 (citing N. Y. v.

   Burger, 482 U.S. 691, 702-703 (1987)).

              The Supreme Court has recognized four such industries: liquor sales, firearms dealing, mining,

   and operating an automobile junkyard. The Club argues that this Court should interpret this to mean

   that closely regulated industries are expressly limited to those four industries. That argument ignores

   the fact that the lower federal courts and state courts have recognized a bevy of other closing regulated

   industries including pharmaceuticals, the medical profession, food, nuclear power, storing and

   dispensing gasoline, construction, day cares and nursing homes, asbestos removal, solid waste

   disposal, credit unions, pawnshops, banking, insurance, commercial trucking, purchase of precious

   metals and gems, casinos, adult entertainment stores, and massage parlors.2 As Justice Scalia noted in

   Patel, the four industries recognized by the Supreme Court tells us "more about how the Court

   exercises its discretionary review than it does about the number of industries that qualify as closely

   regulated." Patel, 576 U.S. at 2461 (Scalia, J., dissenting).

              Nude dancing clubs like Club Madonna have long been pervasively regulated. See City of Erie

   v. Pap's A.M, 529 U.S. 277,299,302 (2000) (upholding ordinance barring full nudity at nude dancing

   club); see also Flanigan 's Enters., Inc. ofGa. v. Fulton Cty., Ga., 596 F.3d 1265, 1269 (11th Cir. 2010)

   (upholding ordinance barring the sale of alcohol at adult entertainment establishments); FWIPBS, Inc.

   v. City of Dallas, 837 F .2d 1298, 1306 (5th Cir. 1988), aff'd in part, vacated in part on other grounds,

   493 U.S. 215 (1990) ("Communities long have been concerned about the effects of sexually oriented

   businesses and have attempted to cope with those effects through regulation."). Indeed, the City of


   2
       Rethinking Closely Regulated Industries, Note, 129 Harv. L. Rev. 797, 805-06 (2016) (collecting cases).
                                                            - 10 -
Case 1:16-cv-25378-FAM Document 165 Entered on FLSD Docket 11/10/2020 Page 11 of 18



   Miami Beach itself heavily regulates adult entertainment. For example, it requires a cabaret license,

   and places special zoning limitations on clubs to ensure

   they are not too close to churches, parks, or schools. See Miami Beach Code§ 142-1272 (requiring

   adult entertainment establishments are at least 300 feet from "house of worship, school, public park or

   playground). Further, to combat the harmful secondary effects associated with mixing

   nudity and liquor, the City Code prohibits the sale of alcohol in fully nude dance establishments. Miami

   Beach Code§ 6-40 ("Total nudity and sexual conduct prohibited"). Any business owner that gets into

   the adult entertainment business would surely have a diminished expectation of privacy as a result. In

   sum, Magistrate Judge Goodman capably analyzes this question, and the Court refers readers to the

   Report at 39-41 for fuller exploration. The Court agrees with the Report's finding that the Eleventh

   Circuit would likely find adult entertainment clubs to be closely regulated if presented with the

   question. R&R at 41.

          Under the more relaxed closely regulated industry test, the Ordinance would need to satisfy the

   following criteria: (1) there must be a substantial government interest that informs the regulatory

   scheme pursuant to which the inspection is made; (2) the warrantless inspections must be necessary to

   further the regulatory scheme; and (3) the statute's inspection program, in terms of the certainty and

   regularity of its application, must provide a constitutionally adequate substitute for a warrant. Patel,

   135 S. Ct. at 2456 (citingN.Y. v. Burger, 482 U.S. 691, 702 (1987)). Both parties agree the City has a

   substantial government interest in curtailing human trafficking and in ensuring that the Club maintains

   accurate and complete records verifying the age of its employees.

          With respect to the second requirement, the Court disagrees with Magistrate Judge Goodman

   that the surprise inspections allowed under the Ordinance are not necessary to further the goals of the

   Ordinance. The City presents evidence that while surprise inspections were in use, Club Madonna did

   not violate the Ordinance. However, when those inspections were no more, the Club fell out of

   compliance. (D.E. 115 11 19-21.) Although this is a facial challenge, these details are still relevant-

                                                    - 11 -
Case 1:16-cv-25378-FAM Document 165 Entered on FLSD Docket 11/10/2020 Page 12 of 18



   they provide important color as to why surprise inspections are necessary to achieving the City's

   worthwhile objectives. Surprise inspections for closely regulated businesses have been endorsed by

   other courts, including the Eleventh Circuit. See, e.g., United States v. Biswell, 406 U.S. 311, 316

   ( 1972) ("[I]f inspection is to be effective and serve as a credible deterrent, unannounced, even frequent,

   inspections are essential. In this context, the prerequisite of a warrant could easily frustrate inspection;

   and if the necessary flexibility as to time, scope, and frequency is to be preserved, the protections

   afforded by a warrant would be negligible."); Crosby v. Paulk, 187 F.3d 1339, 1347 (11th Cir. 1999)

   ("Requiring inspectors or other law enforcement agents to obtain warrants before conducting an

   investigation might alert nightclub and bar owners to the impending inspection, which would defeat

   the purpose of the inspection: to investigate for violations of the Georgia Department of Revenue

   statutes relating to alcohol."); Heffner v. Murphy, 745 F.3d 56, 68 (2014) (noting that surprise

   inspections prevent unscrupulous funeral practitioners from bringing their establishments into

   regulatory compliance prior to an inspection, only to let them fall below prescribed standards when the

   threat of detection passes). Just one day of work for an underaged nude dancer is one day too many.

   The City reasoned that random, surprise inspection was necessary to combat such harms, and this Court

   believes that is an appropriate assessment.

           Finally, as to the third requirement, the certainty and regularity of the Ordinance's application

   provides a constitutionally adequate substitute for a warrant. The goal of this prong is to ensure the

   Ordinance is "sufficiently comprehensive and defined that the owner of commercial property cannot

   help but be aware that his property will be subject to periodic inspections undertaken for specific

   purposes." Burger, 482 U.S. at 703 (citations omitted). "The regulatory statute must perform the two

   basic functions of a warrant: it must advise the owner of the commercial premises that the search is

   being made pursuant to the law and has a properly defined scope, and it must limit the discretion of

   the inspecting officers." Id. The Ordinance does both. It clearly puts nude dance establishments that

   searches are authorized by City law, and it limits the object of the search to the records mandated

                                                      - 12 -
Case 1:16-cv-25378-FAM Document 165 Entered on FLSD Docket 11/10/2020 Page 13 of 18



   earlier in the Ordinance. City enforcement officers do not have free reign to search any other part of

   the Club. The Eleventh Circuit has found warrantless search statutes to sufficiently cabin discretion

   when the regulation specifically describes the type of object or document to be searched. United States

   v. Ponce-A/dona, 579 F.3d 1218, 1226 (11th Cir. 2009). The Ordinance is even more specific here. It

   not only identifies categories that will be searched, but it delineates the specific documents.

            The Report relies on the Supreme Court's Patel decision to find that the Ordinance is deficient

   under the certainty and regularity prong. The law in Patel was unconstitutional because it failed to

   constrain police officers' discretion where there was no limitation on which hotels out of thousands

   would be searched, nor how often. But, as the City notes in its objections, there are important

   differences between the Los Angeles regulation at issue in Patel and the Ordinance that make the case

   inapposite here. The Los Angeles regulation concerned around 2,000 hotels and subjected a much

   larger group of private guest records to inspection. (See D.E. 150 at 16-18.) Here, on the other hand,

   the City argues that the Ordinance is very specific about which documents may be demanded (the

   identification verification and check-in logs) and limits searches to nude dance establishments (there

   is only one in Miami Beach). Additionally, the Eleventh Circuit has no requirement that the Ordinance

   be temporally limited as the Club and Magistrate Judge Goodman suggest. United States v. Ponce-

   Aldona, 579 F.3d 1218, 1224 (11th Cir. 2009) ("We rejected this argument, citing other courts who

   had reasoned that imposing time limits on searches of commercial vehicles would eviscerate the search

   scheme and render it meaningless. Additionally, we noted that this circuit had previously approved an

   administrative search scheme with no time limits."). Thus, the Ordinance's lack of a time restriction is

   not fatal.

            It also must be noted that the records that are the object of the City's inspections are themselves

   creatures of the Ordinance. Without the Ordinance, there would be nothing for the City to inspect.

   Indeed, these records are the only things the City can inspect pursuant to this Ordinance. Surely such

   a circumscribed inspection of records the City has the authority to ask the Club to create in the first

                                                      - 13 -
Case 1:16-cv-25378-FAM Document 165 Entered on FLSD Docket 11/10/2020 Page 14 of 18



   place gives the Club enough notice and sufficiently cabins officer discretion as to be a constitutionally
   adequate substitute for a warrant.

           Thus, the Court does not adopt the Report and Recommendation on Count XVI, and grants

   summary judgment to the City.

                   COUNT XIII- FEDERAL PREEMPTION UNDER THE IMMIGRATION

                                         REMOVAL AND CONTROL ACT

           In Count XIII, the Club alleges that the Ordinance violates the Supremacy Clause of the

   United States Constitution because Sec. 18-913(1)(b) is expressly and impliedly preempted by the

   Immigration Reform and Control Act of 1986. Magistrate Judge Goodman found that the section is

   conflict preempted by the Act and thus recommends that the Court grant summary judgment to the

   Club.   Conflict preemption occurs where compliance with both federal and state regulations is

   physically impossible. Ariz. v. United States, 567 U.S. 387, 399 (2012) (citations omitted).

           The City objects that the Ordinance cannot be conflict preempted because the Ordinance falls

   within the Act's savings clause, which states that licensing laws and laws similar to licensing laws are

   not expressly preempted by the Act. The Immigration Reform and Control Act "expressly preempts

   'any State or local law imposing civil or criminal sanctions (other than through licensing and similar

   laws) upon those who employ, or recruit or refer for a fee for employment, unauthorized aliens."' Id.

   (citing § 1324a(h)(2)) (emphases added). Neither party argues that the Ordinance is expressly

   preempted because the Ordinance deals with verification rather than hiring.

           Even though the Act only mentions express preemption, the City argues that because the

   Ordinance should be considered a "licensing [or] similar law," that it cannot be conflict preempted

   either. This is not so. Assuming without deciding that the Ordinance is a "licensing [or] similar law,"

   and thus falls within the savings clause, the Court still finds the Ordinance to be conflict preempted.

   The savings clause saves the Ordinance from express preemption, but not all preemption. Geier v. Am.

   Honda Motor Co., 529 U.S. 861, 869 (2000) ("We now conclude that the saving clause (like the express

                                                    - 14 -
Case 1:16-cv-25378-FAM Document 165 Entered on FLSD Docket 11/10/2020 Page 15 of 18



   pre-emption provision) does not bar the ordinary working of conflict pre-emption principles.")

          Now, onto conflict preemption. The City objects that the savings clause, even though it is not

   an absolute barrier to conflict preemption, should inform our conflict preemption analysis because

   "[g]iven that Congress specifically preserved such authority for the States, it stands to reason that

   Congress did not intend to prevent the States from using appropriate tools to exercise that authority."

   Chamber of Commerce of US. v. Whiting, 563 U.S. 582, 600-01 (2011) (D.E. 150 at 19.). The Court

   agrees. But the tools still must be appropriate. In other words, they must not be conflict preempted by

   the Act (or any other federal statute for that matter). As Magistrate Judge Goodman explained, under

   the Ordinance, the Club is required to verify that "any worker or performer" entering the establishment

   provide proof confirming that she "is either a U.S. Citizen, legal resident, or otherwise legally

   permitted to be employed within the United States of America." See§ 18-913(1) (emphases added).

   By requiring the Club to verify whether any worker or performer is legally permitted to be employed

   within the United States the Ordinance conflicts with the Act because "Congress purposefully excluded

   independent contractors and other non-employees from the scope of the restrictions contained in the

   IMMIGRATION REMOVAL AND CONTROL ACT." See 8 U.S.C. § 1324a(a)(l)(A); see Chamber

   of Commerce of US. v. Edmondson, 594 F.3d 742, 769 (10th Cir. 2010) (stating Congress has

   "intentionally excluded independent contractors from verification obligations"); see also Lozano v.

   City of Hazleton, 724 F.3d 297, 306 (3d Cir. 2013) (citing H.R. Rep. No. 99-682(1), at 57, 1986

   U.S.C.C.A.N. 5649, 5661) ("Congress explicitly declined to sanction employers based on the work

   authorization status of 'casual hires (i.e., those that do not involve the existence of an

   employer/employee relationship).'").

          On the other hand, the Supreme Court's decision in Whiting describes a prime example of a

   state using appropriate tools to take advantage of the authority left to them by Congress. "The Arizona

   law provides that '[k]nowingly employ an unauthorized alien' means the actions described in 8 United

   States Code § 1324a,' and that the 'term shall be interpreted consistently with 8 United States Code §

                                                   - 15 -
Case 1:16-cv-25378-FAM Document 165 Entered on FLSD Docket 11/10/2020 Page 16 of 18



   1324a and any applicable federal rules and regulations."' Whiting, 563 U.S. 582. at 602-03 (emphasis

   added) (internal quotations omitted). Crucially, by incorporating by reference the federal definition of

   "employee," Arizona exempts independent contractors and casual hires from its statute and thus avoids

   frustrating Congress' objectives-namely, excluding independent contractors from the statute's

   purview and keeping the cost of making casual hires low. See 8 C.F.R. § 274a.l(f) (excluding

   "independent contractor" from the definition of "employee").

          It is clear that Congress intended to exempt casual hires from the Immigration Removal and

   Control Act. See H.R. Rep. No. 99-682(1), at 57, 1986 U.S.C.C.A.N. 5649, 5661 ("It is not the intent

   of this Committee that sanctions would apply in the case of casual hires (i.e., those that do not involve

   the existence of an employer/employee relationship"). The Court agrees with the Third Circuit's

   analysis in Lozano v. City of Hazelton. Finding the city's employment law preempted, the Third Circuit

   wrote, "[g]iven the intricate framework of the Immigration Removal and Control Act, we cannot

   assume that the distinction is immaterial. Rather, it appears to be a deliberate distinction that Congress

   included as part of the balance it struck in determining the scope and impact of the Immigration

   Removal and Control Act's employer sanctions. However, Hazleton's ordinance does not distinguish

   between employees, on the one hand, and independent contractors or casual hires, on the other." 724

   F.3d 297, 307 (2013). Neither does the City's. 3 Thus, it is preempted by federal law and cannot stand

   under the Supremacy Clause.

          The City also objects that Magistrate Judge Goodman erred in concluding that the Ordinance

   obstructs the objectives of the Immigration Reform and Control Act by "declin[ing] to consider the


   3
     The Court recognizes neither Tenth nor Third circuit precedent is binding, but it finds those
   Court's rationales persuasive. The Eleventh Circuit, too, has found the Immigration Removal and
   Control Act's "lengthy legislative history" to be persuasive in finding state law preempted, even
   though the conflict preemption was not clear from the Immigration Removal and Control Act's
   text. See US. v. Alabama, 691 F.3d 1269 (2012). Granted, this decision did not concern the
   independent contractor vs. employee distinction, but rather the Act's preemption of state
   penalties on unauthorized alien employees in addition to Congress' penalties on employers. Id. at
   1300.
                                                    - 16 -
Case 1:16-cv-25378-FAM Document 165 Entered on FLSD Docket 11/10/2020 Page 17 of 18



  distinction between the Ordinance's comprehensive scheme to prevent human trafficking in strip clubs

   and regulations expressly designed to regulate immigration" in Lozano and Edmondson. The Court

  again disagrees. As Magistrate Judge Goodman explained, "[t]he City's purpose in enacting the

   Ordinance is irrelevant because the Ordinance still requires verification of the eligibility of all workers,

   including independent contractors and other casual hires, which conflicts with Congress's intent to

   limit the Immigration Removal and Control Act's application to the employer/employee relationship."

   (D.E. 144 at 34 (emphasis added).)

           Magistrate Judge Goodman further noted that the City did not provide "any case law supporting

  the notion that a municipality's intent to not conflict with federal objectives will save an otherwise

  conflict preempted ordinance" or showing that "a more-noble purpose (i.e., preventing human

   trafficking, as opposed to the preventing the hiring of unauthorized aliens) can somehow save local

   legislation otherwise invalid because of conflict preemption." Id. The City's objections suffer the

   same deficiency.

           Finally, the City objects that Magistrate Judge Goodman disregarded the City's argument that

   the Club's dancers are employees, not independent contractors. The Court finds no error. Magistrate

   Judge Goodman aptly explained that this argument by the City "is irrelevant to Club Madonna's facial

   challenge" because "[f]urther factual development cannot assist in resolution of these facial challenges,

   which raise purely legal issues." (D.E. 144 at 33 n.15 (citing Club Madonna, Inc. v. City of Miami

   Beach, 924 F.3d 1370, 1380 (11th Cir. 2019).) For all these reasons, the City's objections are

   OVERRULED. Sec. 18-913(1)(b) should be removed from the Ordinance.

                                                     SEVERABILITY

           Finally, Court finds the preempted provision may be severed. Severability of a local ordinance

   "is a question of state law." Coral Springs St. Sys., Inc. v. City of Sunrise, 371 F.3d 1320, 1347 (11th

   Cir. 2004). "Florida law requires [a Court] to sever any provisions of [an] [o]rdinance that it finds

   unconstitutional, while allowing valid portions to stand, but only if problematic provisions can be

                                                      - 17 -
Case 1:16-cv-25378-FAM Document 165 Entered on FLSD Docket 11/10/2020 Page 18 of 18



  distinguished and clearly separated from the remainder." Cafe Erotica of Fla., Inc. v. St. Johns Cnty.,

  360 F.3d 1274, 1292 (11th Cir. 2004) (citation omitted).

         To recap, the Court has found only Section 18-913(1)(b) to be unconstitutional. Where

  severance is possible and the municipality has "expressed [a] legislative desire to keep as much of its

  ordinances as it can," to decline to apply the doctrine of severability "would seriously infringe on the

  notion of legislative autonomy[.]" Coral Springs, 371 F .3d at 1349. Here, the City agrees that although

  the now severed provisions "are important to the Ordinance's purpose and enforcement scheme,

  severance would leave minimum safety protocols to still help accomplish its anti-human trafficking

  purposes." (D.E. 152 at 17.) The rest of the provisions can surely stand on their own. They aim to

  accomplish goals separate from verifying citizenship status and have their own enforcement

  mechanism.

                                             CONCLUSION

          With the benefit of the parties' briefs, Magistrate Judge Goodman's Report and

  Recommendation, and oral argument, for all the reasons explained above, it is

         ADJUDGED that the Objections to the Report and Recommendation (D.E. 147, 150) are

  OVERRULED IN PART, the Report and Recommendation (D.E. 144) is ONLY ADOPTED IN

  PART, Defendant's Motion for Summary Judgment on Counts VII and XVI (D.E. 116) is

  GRANTED, and Plaintiffs Motion for Summary Judgment on Count XIII (D.E. 112) is GRANTED.
                                                                                  /l-
         DONE AND ORDERED in Chambers at Miami, Florida, this             ..LP  of November 2020.




                                                 UNITED STATES DISTRICT JUDGE
  Copies furnished to:

  United States Magistrate Judge Jonathan Goodman

  Counsel of Record


                                                   - 18 -
